Case 16-32921-KLP              Doc 30      Filed 07/09/21 Entered 07/09/21 08:41:08                Desc Main
                                           Document     Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA

                                        _________________
                                            Richmond      Division

   In re Danzella Purnell Bates
                                                                                Case No. 16-32921-KLP

                                 Debtor(s)                                      Chapter   13




               ORDER GRANTING EXTENSION OF TIME TO FILE DEBTOR’S
                 CERTIFICATION OF COMPLIANCE WITH 11 U.S.C. § 1328

           The above debtor(s) having filed a motion for extension of time to file Debtor’s
   Certification of Compliance with 11 U.S.C. § 1328, pursuant to Local Rule 4008-2, it is
   therefore

           ORDERED that the time for filing the Debtor’s Certification of Compliance with
                                                          1
   11 U.S.C. § 1328 is extended until ______________.
                                            7/12/2021       Failure to file the certification may
   result in the case being closed without an entry of a discharge order.

   Date ____________________
        Jul 8 2021



                                                    /s/ Keith L Phillips
                                                    _______________________________________
                                                             United States Bankruptcy Judge

                                                             NOTICE OF JUDGMENT OR ORDER
                                                                                Jul 9 2021
                                                             ENTERED ON DOCKET: ___________________




   1
       Insert date that is 14 days from the date the Certification was originally due.

   [oext1328 ver.12/11]
